DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/031,373 filed on 9/24/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Objection to Drawings
            The drawings are objected to under 37 CFR 1.84(o) because Fig.1 lacks descriptive labels in the drawings as described in the specification.  One of ordinary skill in the art is not enabled to interpret the drawings without referring to the disclosure.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. 

Claim Objections
Claim 5 is objected to because of the following informalities:  line 3 “a lock-in amplifier” should be corrected since it’s already claimed in claim 2, to which it depends from.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 8, it is not clear how the claim depends from claim 1 as the independent claim doesn’t mention any relative signal. Claim 8 should depend from claim 2, where it is stated about relative signals, such as first relative signal and second relative signal. Appropriate correction is required. 

Regarding claim 9, it is not clear how the “at the least the one comparator” comprises a plurality comparators and what is being compared on these plurality of comparators.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashikura (US 5,654,715).

Regarding claim 1, Hayashikura teaches:
 A method for determining an incorrect operating state (monitoring apparatus 1) of an electrical machine (vehicle, col. 1 ll. 5-10) with aid of an electronic circuit (radar 3) having at least one comparator (30 - col. 4 ll. 9-46), the method comprising: 
controlling the electrical machine with a pulse width modulation signal (modulating pulse signal generating circuit 13 outputs modulating pulse); 
demodulating the pulse width modulation signal (col. 3 ll. 48-50: demodulating circuit 23 demodulates the signal amplified by the high-frequency amplifier circuit 22); 
comparing, by the at least one comparator (phase difference detector 30 as the comparator of the two signals and Fig. 3 shows the comparison of the signals), a first signal (first signal 23a is output of demodulator 23) with a second signal (second signal 13a is output of the modulating pulse signal generating circuit 13), wherein the first signal represents the demodulated pulse width modulation signal, and wherein the second signal represents a rotational speed or a rotational angle of the electrical machine and/or a current intensity of the electrical machine (col. 3 ll.65-67 and col. 4 ll. 20-22: pulse modulated carrier wave 13a is radiated as electromagnetic wave; thus current intensity of the electrical machine); and 
generating an error signal based on the comparing (Fig. 3 a)-e) and col. 3-col. 4: description shows the phase difference interpreted as error) in order to determine the incorrect operating state of the electrical machine (col. 4 ll.43-46: calculating a distance to the object on the basis of the data 33b representative of the phase difference interpreted as operating state of the electrical machine).  

Regarding claim 11, Hayashikura teaches:
A switching arrangement (Fig. 2) comprising: 

a control unit for controlling the electrical machine with a pulse width modulation signal (modulating pulse signal generating circuit 13 outputs modulating pulse); and
 a demodulation unit for demodulating the pulse width modulation signal (col. 3 ll. 48-50: demodulating circuit 23 demodulates the signal amplified by the high-frequency amplifier circuit 22), 
wherein the at least one comparator is configured to compare a first signal (first signal 23a is output of demodulator 23) with a second signal (second signal 13a is output of the modulating pulse signal generating circuit 13), wherein the first signal represents the demodulated pulse width modulation signal, and wherein the second signal represents a rotational speed or a rotational angle of the electrical machine and/or a current intensity of the electrical machine (col. 3 ll.65-67 and col. 4 ll. 20-22: pulse modulated carrier wave 13a is radiated as electromagnetic wave; thus current intensity of the electrical machine), and 
wherein the at least one comparator and/or the control unit is/are configured to generate an error signal based on the comparison in order to determine the incorrect operating state of the electrical machine (Fig. 3 a)-e) and col. 3-col. 4: description shows the phase difference interpreted as error) in order to determine the incorrect operating state of the electrical machine (col. 4 ll.43-46: calculating a distance to the object on the basis of the data 33b representative of the phase difference interpreted as operating state of the electrical machine).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashikura (US 5,654,715).

Regarding claim 9, as best understood, Hayashikura doesn’t explicitly teach in Fig. 2 wherein at least one comparator comprising a plurality of comparators, and 
Wherein an output voltage which respectively results with aid of the plurality of comparators during each comparison is supplied to an AND gate. 
However, Hayashikura teaches in Fig. 6 two LPFs to compare a plurality of voltage signals by shaping the waveforms by comparing the level of the signals 23a and 13a to a predetermined threshold level using the LPFs. Wherein the output of these LPF is added in the phase deference detector 73.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of comparators of Fig. 6 in place of the one comparator in order to shape the waveforms before inputting it in the next phase.

Regarding claim 10, Hayashikura doesn’t explicitly teach in Fig. 2 wherein, in order to demodulate the pulse width modulation signal, the pulse width modulation signal is converted into a pulse amplitude modulation signal, and wherein the pulse amplitude modulation signal is supplied to a low-pass filter.  
However, Hayashikura teaches in Fig. 8 in order to demodulate the pwm, the pwm is converted into a pulse amplitude modulation signal using amplitude modulator 81 and then the pulse amplitude modulation signal may be supplied to a LPF 71.
. 

Allowable Subject Matter
Claims 2-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,565,752 to Jansen teaches a drive system including an inverter which can be controlled in a space vector, pulse width modulated manner to provide output voltage to the stator windings at both the fundamental drive frequency and at the signal frequency. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/30/2021
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846